 1 RANDY SUE POLLOCK
   Attorney at Law (CSBN 64493)
 2 286 Santa Clara Avenue
 3 Oakland, CA 94610
   Telephone: (510) 763-9967
 4 Facsimile: (510) 380-6551
   rsp@rspollocklaw.com
 5
 6 Attorney for Defendant
   ERAN BUHBUT
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
                                                     –ooo–
11
12     UNITED STATES OF AMERICA,                      Court No. 17-00232-GEB

13                     Plaintiff,
                                                      STIPULATION TO MODIFY
14
       vs.                                            CONDITIONS OF PRETRIAL
15                                                    RELEASE
       ERAN BUHBUT,                                   ________________________________
16
                       Defendant.
17
                                                 /
18
19           Eran Buhbut, by and through his counsel of record Randy Sue Pollock, and Assistant United
20 States Attorney Matthew M. Yelovich hereby request that the conditions of Mr. Buhbut’s release be
21 modified to include the following:
22           Special Condition 11: “You must participate in a program of medical or psychiatric

23 treatment, including treatment for drug or alcohol dependency, as approved by the pretrial services
24 officer. You must pay all or part of the costs of the counseling services based upon your ability to
25 pay, as determined by the pretrial services officer.” This condition shall be in addition to the
26 previously ordered Special Conditions of Release [Exhibit A].
27
28
     Defendant Buhbut’s Stipulation To Modify Conditions of Pretrial Release
     CR. 17-00232-GEB
30
 1          This modification is at the request of Pretrial Services Officer Melissa Haberer.
 2
 3          Date: March 18, 2019                               Respectfully submitted,
 4
 5                                                             /s/ Randy Sue Pollock
 6                                                             Randy Sue Pollock
                                                               Counsel for Defendant Eran Buhbut
 7
            Date: March 18, 2019                               /s/ Matthew M. Yelovich
 8                                                             Matthew M. Yelovich
 9
10
            SO ORDERED.
11
            Dated: March 19, 2019
12
13                                              ______________________________

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Defendant Buhbut’s Stipulation To Modify Conditions of Pretrial Release
     CR. 17-00232-GEB
30
